Citation Nr: 0104828	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with pneumonia on a direct basis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease with pneumonia as due to tobacco use 
secondary to nicotine dependence acquired in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 and June 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  On March 2, 1999, the veteran filed a claim of service 
connection for chronic obstructive pulmonary disease with 
pneumonia, as due to tobacco use secondary to nicotine 
dependence acquired in service.

2.  A statute prohibits service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products during 
service for claims filed after June 9, 1998.

3.  The record is negative for findings or diagnosis of 
chronic obstructive pulmonary disease or pneumonia during 
active service, and there is no medical evidence indicating 
that the veteran's current respiratory disabilities are 
related in any way to service, other than to his use of 
tobacco.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic obstructive pulmonary disease with pneumonia, as 
due to tobacco use secondary to nicotine dependence acquired 
in service is precluded by law.  38 U.S.C.A. § 1103 (West 
1991 & Supp. 2000).

2.  Chronic obstructive pulmonary disease with pneumonia was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for chronic obstructive pulmonary disease with pneumonia, 
including as due to tobacco use secondary to nicotine 
dependence acquired in service.   

The veteran's service medical records are negative for 
complaints or findings of lung disease.  A July 1959 
separation examination report showed that the veteran's lungs 
and chest were normal and that an X-ray of the chest was 
normal.

On VA examination in November 1959, a chest X-ray and 
respiratory examination were normal.  

The veteran submitted outpatient treatment records from the 
Fridley Medical Center dated from May 1986 to March 1992, 
which show respiratory symptoms from November 1988 onward.

VA outpatient treatment records dated from February 1992 to 
February 1993 show treatment for chronic obstructive 
pulmonary disease.  In October 1992, the veteran gave a 
history of having used inhalers for treatment of chronic 
obstructive pulmonary disease for six years.

The veteran received seven days of inpatient treatment at a 
VA hospital in April 1998 for exacerbation of his chronic 
obstructive pulmonary disease and for pneumonia.

In March 1999, the veteran submitted letters from two of his 
brothers who stated that he began smoking in service.  At 
that time, the veteran also submitted a February 1999 letter 
from a VA physician, who stated that the veteran reported 
that he started using tobacco in service.  She further stated 
that the veteran had chronic obstructive pulmonary disease, 
which, she felt, was strongly related to his long-term use of 
tobacco.

The veteran submitted a letter from a VA physician in July 
1999.  The physician stated that the veteran had experienced 
recurrent bronchitis or pneumonia as a result of emphysema.  
She further stated that the emphysema was a consequence of 
the veteran's many years of cigarette smoking.  The VA 
physician wrote another letter in March 2000, again stating 
that the veteran experienced emphysema and pneumonia directly 
related to cigarette smoking, which commenced in service.

At an August 1999 personal hearing at the RO, the veteran 
testified that, during service, he was treated for colds and 
for bronchitis.  The veteran claimed that he had had 
pneumonia several times since discharge from service.  He 
testified that it was his impression that he had claimed 
service connection for chronic obstructive pulmonary disease 
and pneumonia as secondary to tobacco use when he filed a 
claim for service connection for lung disease in April 1998.  
However, the claims file contains an August 1999 VA Form 119, 
Report of Contact, which indicates that the claims 
representative who helped the veteran submit his service 
connection claim in April 1998 was contacted.  The claims 
representative stated that he had checked his notes from that 
time and they indicated that no reference was made or implied 
by the veteran to tobacco use.

An undated statement was received from a VA physician in 
March 2000.  The physician stated that the veteran had 
chronic obstructive pulmonary disease, emphysema, and 
recurrent bronchitis/pneumonia.  He stated that the veteran's 
respiratory disabilities were related to long-term cigarette 
smoking, which the veteran started while he was in service.

The veteran submitted a March 9, 2000 statement from a life-
long friend, who stated that the veteran did not smoke 
cigarettes prior to service.


I.  Service connection due to tobacco use

The veteran submitted a claim for service connection on a 
direct basis for chronic obstructive pulmonary disease with 
pneumonia in April 1998, which claim was denied by the RO in 
September 1998.  The veteran first submitted a claim for 
service connection for chronic obstructive pulmonary disease 
with pneumonia as due to tobacco use secondary to nicotine 
dependence acquired in service in March 1999.

On July 22, 1998, the President signed into law legislation 
which added a new section to Title 38 of the United States 
Code, 38 U.S.C.A. § 1103, which prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products during a veteran's service.  That statute applies 
only to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  While the veteran 
testified in August 1999 that it was his impression that he 
had submitted a claim for service connection for a lung 
disability as a result of tobacco use in service on his April 
1998 claim, the record does not support his assertion.  A 
review of the veteran's claims file reveals no mention by the 
veteran prior to March 1999 that he was claiming that his 
pulmonary disability resulted from tobacco use related to 
nicotine dependence acquired in service.  As noted above, the 
claims representative who assisted the veteran in his April 
1998 claim checked his notes from that time and found no 
reference to tobacco. The Board, therefore, finds that the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease with pneumonia as due to 
tobacco use secondary to nicotine dependence acquired in 
service was initially filed on March 2, 1999.

The issue of entitlement to chronic obstructive pulmonary 
disease with pneumonia as due to tobacco use secondary to 
nicotine dependence acquired in service thus falls within the 
scope of the newly amended law set forth at 38 U.S.C.A. § 
1103 (West 1991 & Supp. 1999) and the veteran is barred by 
law from receipt of payment of benefits on the basis that 
disability resulted from an injury or disease attributable to 
the use of tobacco products during his active service.  The 
United States Court of Appeals for Veterans Claims has stated 
that, where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis V. Brown, 
6 Vet. App. 426, 430 (1994).  Thus, the Board finds that, to 
the extent that the veteran's claim for service connection 
for chronic obstructive pulmonary disease with pneumonia 
represents a claim for service connection for an injury or 
disease attributable to the use of tobacco products during 
the veteran's service, that claim lacks legal merit.  
Accordingly, entitlement to service connection for chronic 
obstructive pulmonary disease with pneumonia as due to 
tobacco use secondary to nicotine dependence acquired in 
service is not established.


II.  Direct service connection claim

The veteran also seeks service connection for chronic 
obstructive pulmonary disease with pneumonia on a direct 
basis.  As noted above, the veteran's service medical records 
show no findings or diagnosis of a respiratory disability.  
In addition, the medical evidence of record does not indicate 
treatment for a respiratory disability until 1986, more than 
25 years after service.  The record contains a number of 
statements from VA physicians relating the veteran's 
respiratory disability to smoking.  However, as noted above, 
by law, service connection may not be granted on the basis 
that a current disability is secondary to smoking/nicotine 
dependence.  None of the medical opinions have related the 
veteran's current pulmonary disability to any incident of 
service other than smoking.  Because the service medical 
records do not reveal that the veteran had a respiratory 
disability, the medical evidence of record does not show that 
the veteran had any respiratory disability for over 25 years 
after separation from service, and there is no medical 
evidence relating the veteran's current respiratory 
disability to service (when tobacco use is not considered), 
the Board finds that service connection for chronic 
obstructive pulmonary disease with pneumonia on a direct 
basis is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), which 
applies to all pending claims for VA benefits, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
provides for VA to assist a claim in obtaining records 
identified by the claimant as pertinent to his claim and 
provides for VA to arrange for a medical examination and 
opinion in certain circumstances. In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

In the instant case, the Board notes that the veteran has not 
identified any additional records which might be relevant to 
his direct service connection claim.  Furthermore, as there 
is substantial medical evidence indicating that the veteran's 
respiratory disability is related to tobacco use, and as 
there is no medical evidence that the veteran's respiratory 
disability is related to any other incident of service, the 
Board finds that no further medical examination or opinion is 
necessary to decide the veteran's direct service connection 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for chronic obstructive pulmonary disease 
with pneumonia, as due to tobacco use secondary to nicotine 
dependence acquired in service, is denied.

Service connection for chronic obstructive pulmonary disease 
with pneumonia on a direct basis is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

